Citation Nr: 0622927	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury.

2.  Entitlement to service connection for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1956 to 
September 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2002 rating decision that 
denied service connection for residuals of a left leg injury, 
for hepatitis, and for a fracture of the left great toe.  A 
Notice of Disagreement was received in November 2002, and a 
Statement of the Case (SOC) was issued in January 2003.  A 
Substantive Appeal was received in March 2003 as to the left 
leg and hepatitis claim; the veteran did not perfect an 
appeal as to the left great toe claim.

In March 2004, the Board remanded these matters to the RO for 
further development.  After accomplishing the requested 
actions, the RO continued the denial of each claim (as 
reflected in the October 2005 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the service medical records document no 
complaints or findings pertinent to any left leg injury or 
problems, the veteran has consistently asserted the occurance 
of fall from a ladder requiring stitches to his left leg 
during his service on a Navy vessel, and there is no evidence 
of any other injury to the left leg.

3.  The only competent opinion on the question of medical 
etiology of current varicose veins of the left leg indicates 
that, presuming the occurrence of the claimed in-service 
injury, as alleged, there is at least as likely as not such a 
medical relationship between such injury and current 
varicosities.

4.  There is no medical evidence that the veteran currently 
has active hepatitis or any residuals of hepatitis.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for varicose veins as 
residuals of a left leg injury are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  The criteria for service connection for residuals of 
hepatitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

In an August 2002 pre-rating letter, the RO notified the 
veteran and his representative of what the evidence needed to 
show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The RO also indicated 
the type of evidence needed to establish each element.  
Thereafter, they were afforded opportunities to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

Additionally, RO notice letters to the appellant in August 
2002, April 2004, February 2005, and April 2006 RO letters 
provided notice that VA would make reasonable efforts to help 
the veteran get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  Those letters further specified what records VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that VA would make 
reasonable efforts to get.  In these letters, the RO 
identified evidence that had been added to the records and 
asked the veteran to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain evidence for consideration.  The April 2004 and 
February 2005 letters requested that the veteran furnish any 
evidence that he had in his possession that pertained to his 
claims.  The Board finds that, collectively, these letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the October 2002 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claims were fully developed and  re-adjudicated 
after notice was provided.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  As indicated above, the veteran has been 
notified of what is needed to substantiate his claims, and 
afforded numerous opportunities to present information and/or 
evidence in support of the claims.  As a result of RO 
development and the Board's remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the post remand RO notice letters in April 
2004 and February 2005 (which substantially completed VA's 
notice requirements in this case), the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated the veteran's 
claims on the basis of all the evidence of record in October 
2005 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the veteran's status is not issue, and the RO 
provided notice regarding the degree of disability and 
effective date in an April 2006 letter.  Accordingly, there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to  the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims.  As a result, 
the veteran's service medical records and VA medical records 
have been associated with the claims file.  In July 2005, the 
RO also arranged for the veteran to undergo VA examinations 
in connection with his claims, reports of which are of 
record.  Moreover, the veteran has been given the  
opportunity to submit evidence and argument to support his 
claims, which he has done.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that that need to be 
obtained.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with the claims. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal. 



II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Residuals of a left leg injury

The veteran contends that he has residuals of a left leg 
injury resulting from a fall from a ladder and laceration of 
his left leg, requiring sutures, while onboard the USS 
Plymouth Rock during service.

Evidence pertinent to the claim consists of the veteran's 
service medical records; post-service medical evidence, to 
include the report of a July 2005 examination; and the 
veteran's and his representative's statements.  

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of a left leg injury, and 
the September 1960 separation examination report is negative 
for findings of a left leg injury or any residuals.  Service 
medical records document other nonrelated medical evaluation 
and treatment and confirm that the veteran served on the USS 
Plymouth Rock.  

In August 2002, the veteran filed his claim for service 
connection for residuals of a left leg injury, contending 
that he sustained an injury to the left leg after falling 
from a seventeen foot ladder in service.  He contended that 
his doctors told him that his current circulation and 
vascular problems with his left were a result of this injury 
in service.  The veteran has reiterated his assertions in 
subsequent statements.  

Pursuant to the Board's March 2004 remand, the veteran 
underwent VA examination to obtain an opinion as to the 
relationship, if any, between any current disability of the 
left lower extremity and the veteran's military service, to 
include alleged injury therein.

The requested examination took place in July 2005, and 
culminated in a diagnosis of superficial left lower leg 
varicose veins.  In the report of that examination, the 
examining physician noted that he had reviewed the claims 
file.  He noted that he could not find documentation of left 
lower leg trauma or laceration repair during service.  
However, the examiner opined that assuming the injury did 
occur as the veteran stated it did and as there is evidence 
of a repaired laceration site on the left lower leg, the 
veteran's current varicose vein pattern which is only 
affecting the left leg and is adjacent to the area of the 
past trauma, the examiner stated that he felt it was at least 
as likely as not that there was a fifty percent chance that 
the varicosities had developed post-traumatically.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that, affording the 
veteran the benefit of the doubt, the overall record presents 
a basis for grant of service connection in this appeal.

Notwithstanding the absence of medical evidence of leg injury 
or any residuals thereof resulting from a fall from a ladder 
in service, the Board notes that the veteran is competent to 
assert the occurrence of such an in-service incident.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board also finds that, in this appeal, the veteran's 
assertions of an in-service leg injury appear to be credible, 
given the consistency of his assertions, the nature of his 
service aboard as Navy vessel (which may have involved some 
undocumented treatment), and the absence of any evidence of 
any other injury to the left leg.

The Board also notes that, in the only medical opinion to 
address the etiology of currently diagnosed varicose veins of 
the left lower leg, the July 2005 VA examiner essentially 
concluded that there is as likely as not a relationship 
between such condition and the veteran's alleged in-service 
injury.  While that examiner conditioned his conclusion on 
presuming the occurrence of the alleged injury, here, the 
Board has accepted the veteran's assertions in this regard as 
credible-given the consistency of his assertions, the nature 
of his service aboard a Navy vessel, and the absence of any 
evidence of any other injury to the left leg.  The Board 
finds that such opinion-based on examination of the veteran, 
and consideration of his documented medical history and 
assertions-constitutes competent evidence suggesting a nexus 
between current left leg disability and service.  While the 
VA examiner's opinion is less than definitive, the Board 
notes that the opinion has been expressed in terms ("50 
percent chance", which the Board interprets as "as likely 
as not") that is sufficient to permit the application of the 
benefit-of-the-doubt doctrine.

Augmenting the legal principles cited to above, the Board 
notes, that, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor on the question of service origin, the 
Board finds that the criteria for service connection for 
residuals of a left leg injury are met.



B.  Residuals of Hepatitis

In the veteran's August 2002 claim for service connection, he 
contended that he was diagnosed with hepatitis in service.  
He also stated that he was not currently receiving any 
medical treatment for this condition.  

Service medical records reflect that the veteran was 
hospitalized for infectious hepatitis, with jaundice in April 
and May 1957 after receiving tattoos.  He was admitted in 
August 1957 to the U.S. Naval Hospital in Portsmouth, 
Virginia, with complaints of weakness, loss of appetite and 
increasing right flank pain.  During the course of his 
treatment, the only abnormal liver function study was an 
elevated serum bilirubin with no evidence of inflammatory 
hepatic disease.  It was concluded that the veteran's 
symptoms initiating the hospitalization would qualify as 
post-hepatic syndrome, possibly an ulcer due to recent 
infectious hepatitis.  The diagnosis was changed to 
hyperbilirubinemia post hepatitis and the veteran was 
discharged to duty in late September 1957.  Separation 
examination in September 1960 was negative for active 
hepatitis or any residuals of hepatitis.  

Post-service private and VA medical records are negative for 
treatment of hepatitis, chronic liver problems, or residuals 
of hepatitis.  

In a detailed July 2005 VA examination report, the examiner 
noted that neither the veteran's private physician nor any VA 
clinician was treating the veteran for any liver problems and 
that none were identified or suspected in any of the medical 
records.  The veteran reported that he was treated post-
service for liver problems, but the examiner noted that there 
was no medical evidence of such treatment.  On examination, 
the veteran's weight was stable, he had no complaints of 
nausea, vomiting or abdominal pain.  The examiner stated that 
the veteran had a normal liver examination and that 
laboratory results, to include liver function tests, from 
December 2002 to May 2005 were all normal.  The examiner 
commented that laboratory test results revealed that the 
veteran had had a past infection with hepatitis B, but it was 
not in an infectious state currently.  The diagnosis was 
hepatitis B virus in the past, but no active hepatitis and no 
liver decompensation.   
The examiner concluded that the veteran did not have any 
chronic hepatitis or liver impairment or decompensation at 
this juncture in his life.  

After considering the medical evidence in light of the above 
criteria, the Board finds that the claim for service 
connection for residuals of hepatitis must be denied because 
the first essential criterion for a grant of service 
connection-competent and persuasive evidence of the 
disability for which service connection is sought-has not 
been met.

Although the veteran was treated for infectious hepatitis in 
service, the post-service medical records contain no 
probative evidence that the veteran currently has any current 
active hepatitis or residuals of in-service hepatitis.  
Significantly, pursuant to the Board's remand, the RO 
arranged for the veteran to undergo VA examination 
specifically to obtain a medical opinion as to whether the 
veteran currently had any residuals of hepatitis, to include 
to include impairment of liver function, and, based on an 
examination of the veteran and his medical history, the July 
2005 VA examiner specifically opined that the veteran did not 
have current chronic hepatitis, live impairment or 
decompensation.  Inasmuch as this opinion was clearly reached 
only after examination of the veteran, and consideration of 
his documented medical history and assertions, and is 
consistent with the evidence of record, the Board finds this 
opinion probative evidence on the question of current 
diagnosis.  The Board also points out that there is no other 
opinion by a physician that directly contradicts the 
examiner's opinion.

The Board emphasizes, as indicated above, that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, 
in the absence of competent and persuasive evidence that the 
veteran has current hepatitis or residuals of hepatitis, 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief that he has current residuals of hepatitis as result 
of his military service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-to include the diagnosis of a 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for residuals of hepatitis must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 
(1990).


ORDER


Service connection for varicose veins as residuals of a left 
leg injury is granted.  

Service connection for residuals of hepatitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


